Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the applicant’s Response to Election/Restriction, filed on 18 October 2021 (10/18/2021).  Currently claims 1-20 are pending.  

Election/Restrictions
   	Applicant's election with traverse of claims 1-15 in the reply filed on 10/18/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner.  As the Examiner has already established burden (as defined in M.P.E.P. 808.02) in the restriction requirement dated 10/18/2021, the Applicant’s argument is not found persuasive.
	The requirement is still deemed proper and is therefore made FINAL.

Priority     
            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged – provisional application 62/785,359 has been filed on 12/27/2018.   

Information Disclosure Statement
           The information disclosure statement (IDS) is submitted on 30 October 2020 (10/30/2020).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Drawings
		Minor informalities – the drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 201c and 301c.  Adding the numerals to the text of the specification is required.
		Appropriate corrections are required.

Specification              
         The specification is objected to because: 
	A.  According to paragraph [0055]:
	 “In some embodiments, the fuse dielectric 106a undergoes a dielectric breakdown process when the breakdown voltage is applied between the buried word line 104 and is the first fuse gate structure 106. In some embodiments, the fuse dielectric 106a is breakable when a voltage bias between the buried word line 104 and the fuse bit line 103 is substantially greater than 5V”.
	Also in paragraph [0012] “In some embodiments, the fuse dielectric is breakable is when a voltage bias between the buried word line and the fuse bit line is substantially greater than 5V”.
	Butt looking at the drawings, word line 104 is fully electrically insulated by intervening insulator layer 104b, see also [0054] “the buried word line 104 is 20surrounded by an isolation layer 104b”.
	It follows that voltage bias between the buried word line 104 and the fuse bit line 103 (substantially greater than 5V) must be distributed, in a sequential circuit, between insulator layer 104b and fuse dielectric 106a, and even a portion of substrate 101 would take some of the voltage drop, as a result only a portion of voltage bias would be left to the fuse dielectric 106a.  Moreover, in order to have electric current that would make the dielectric breakdown fuse dielectric 106a, this same current must pass through insulator layer 104b, which means simultaneous dielectric breakdown of insulator layer 104b.  
	It is not clear how a dielectric breakdown process of fuse dielectric 106a is enabled.
	Appropriate correction is required.

	B.  In the beginning of the same paragraph [0055]:  “In some embodiments, the fuse dielectric 106a undergoes a dielectric breakdown process when the breakdown voltage is applied between the buried word line 104 and is the first fuse gate structure 106”;
	Close to the end of [0055]:  “In some embodiments, the voltage bias is about 6V to about 10V. In some embodiments, the fuse dielectric 106a is damaged upon the dielectric breakdown process”.
	It is not clear what would be the difference between “dielectric breakdown” and “damage”, for example why “dielectric breakdown” would not be already be a damage.  For example one could be a damage to the extent of losing dielectric properties and the other one could be completely melting.
	Appropriate correction is required.

Claim Objections
	Typographical errors:
-   Claim 8 is objected to because of the following informalities:  The expression “metal contained oxide” should be “metal containing oxide”;
-   Claim 9 is objected to because of the following informalities:  The expression “same conductive type” should be “same conductivity type”.
	Also these typographical errors should be corrected correspondingly in the specification.  	Appropriate corrections are required.


New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	A.  The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude.  It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application.  It is unclear what would be the upper limit of the claimed voltage bias between the buried word line and the fuse bit line.  For example, the fuse dielectric would be breakable when the voltage bias is 500 KV (500 000 V), but then the entire device might get evaporated while still the claim requirements are satisfied.  
	Please note that [0055] of the specification as filed describes “In some embodiments, the voltage bias is about 6V to about 10V”.  Appropriate corrections are required.

	B. (Please see the specification objection above):
This is a citation from MPEP 2173.03:  
“A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).”

	Paragraph [0055] of the specification as filed describes “In some embodiments, the voltage bias is about 6V to about 10V”.  
	Looking at the drawings, word line 104 is fully electrically insulated by intervening insulator layer 104b, see also [0054] “the buried word line 104 is 20surrounded by an isolation layer 104b”.
	It follows that voltage bias between the buried word line 104 and the fuse bit line 103 (about 6V to about 10V) must be distributed, in a sequential circuit, between insulator layer 104b and fuse dielectric 106a, and even a portion of substrate 101 would take some of the voltage drop, and only a portion of 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 9-13 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Park et al. (US 20150102395 A1, hereinafter “Park”).

Regarding claim 1:  Fig. 26 of Park teaches:  A semiconductor structure, comprising:
-   a substrate, substrate 21 (see [0040] and Fig. 26 of Park) including a first surface (top surface of 21 as shown on Fig. 26 of Park), a first doped region, source/drain areas 43 (see [0043] and n+ on Fig. 26 of Park, see Figure #1 below), disposed under the first surface (see above), a second doped region, source/drain areas 43 (see [0043] and n+ on Fig. 26 of Park, see Figure #1 below), disposed under the first surface (see above), and a recess indented into the substrate, gate trench 31 (see [0047] and Fig. 26 Figure #1 below), and disposed between the first doped region and the second doped region (see Figure #1 below);

    PNG
    media_image1.png
    385
    567
    media_image1.png
    Greyscale

-   a control gate structure, bit plug 51 (see [0098] and Fig. 26 of Park), disposed over the first doped region (see Figure #1 here) and electrically connected to a control bit line, bit line 52 (see [0098], Fig. 26 of Park and Figure #1 here); 

-   a fuse gate structure, contact plug 55 plus lower electrode 61 plus capacitor dielectric layer 62 plus dielectric layer 62 plus upper electrode 63 (see [0098], [0101] and Fig. 26 of Park), disposed over the second doped region (see Figure #1 here) and electrically connected to a fuse bit line, interconnection 81 (see [0107], Fig. 26 and Fig. 10 of Park); and

-   a buried word line, gate electrode 37 (see [0041] and Fig. 26 of Park), disposed between the control gate structure and the fuse gate structure (see Figure #1 here),



Regarding claim 2:  wherein the buried word line (37 see above) is disposed under and away from the first surface of the substrate (see Figure #1 above here).

Regarding claim 3:  wherein the buried word line (37) is disposed under and away (see intervening components 35 and 41 on Fig. 26 of Park) from the first doped region (43, see Figure #1 above) and the second doped region (another portion of 43 see Figure #1 above).

Regarding claim 4:  wherein the recess (trench 31) extends from the first surface of substrate towards a second surface of the substrate (the lower surface of 21, see Figure #1 above) opposite to the first surface (see Figure #1 above).

Regarding claim 5:  wherein the fuse gate structure (see claim 1 above) includes a fuse dielectric (dielectric layer 62, see above) disposed on the second doped region (see Figure #1 above).

Regarding claim 7:  wherein the buried word line (37) is disposed under and away (see Fig. 26 of Park) from the fuse dielectric (62).

Regarding claim 9:  wherein the first doped region and the second doped region (see Figure #1 above) are of a same conductive type. Park teaches that both have n-type conductivity (see [0043] and n+ on Fig. 26 of Park, see Figure #1 above).

Regarding claim 10:  wherein the buried word line (37, see claim 1 above) includes a conductor (37) and an isolation layer, dielectric layer 35+41 (see [0041], [0095] and Fig. 26 of Park) disposed within the recess (31) and between (see Fig. 26 of Park) the substrate (21) and the conductor (37).

Regarding claim 11:  wherein the isolation layer (35+41) is disposed conformal to a sidewall (see 35 on Fig. 26 of Park) of the recess (31).

Regarding claim 12:  wherein the isolation layer (35+41) includes a first portion (41) disposed between the conductor (37) and the substrate (21), and a second portion (35) disposed under the conductor (37), and wherein a thickness of the first portion (41) is substantially greater (see Fig. 26 of Park) than a thickness of the second portion (35).

Regarding claim 13:  wherein the isolation layer (35+41) includes high-k (high dielectric constant) dielectric material.  Pak teaches:  “the gate dielectric layer 35… may include a dielectric layer, such as… high-K dielectrics” (see [0088] and Fig. 26 of Park).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20150102395 A1, hereinafter “Park”) as applied to claim 5.

Regarding claim 6 (Please see the 112 rejection):  wherein the fuse dielectric (dielectric layer 62) is breakable when a voltage bias between the buried word line (37) and the fuse bit line (interconnection 81) is substantially greater than 5V.
	This limitation is obvious because it does not include an upper limit.  For example, obviously the fuse dielectric would be breakable at 10 000 V voltage bias between the buried word line and the fuse 

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20150102395 A1, hereinafter “Park”) as applied to claim 5, in view of Teo et al. (US 20120025323 A1, hereinafter “Teo”).

Regarding claim 8 (please see the claim objection above):  wherein the fuse dielectric (dielectric layer 62) includes oxide or metal [[containing oxide, dielectric layer 62 may include… high-K dielectrics (see [0102] and Fig. 26 of Park).
	Park does teach what would be high-K dielectrics. 
	An ordinary artisan before the effective filing date of the claimed invention would have searched for more information and would have found that Teo teaches: “The high-k dielectric layer comprises metal oxide. The metal oxide is selected from the group consisting of oxides of Li, Be, Mg, Ca, Sr, Sc, Y, Zr, Hf, Al, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, or mixtures thereof” (see [0016] and Fig. 2A of Teo).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to apply the teachings of Teo to the teachings of Park, because Teo provides the missing information in Park regarding the material of the high-k dielectric layer.  Thus the combination Park-Teo teaches “wherein the fuse dielectric includes oxide or metal contained oxide”.




	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20150102395 A1, hereinafter “Park”) as applied to claim 1.

Regarding claim 14:  wherein the control bit line and the fuse bit line are substantially orthogonal to the buried word line.
	Official notice:  It is well known that bit lines and word lines are substantially orthogonal to each other.  See for example see Fig. 15 of Hsieh et al. (US 20050237777 A1):  the bit line (BL) and the selection gate (SG) substantially parallel to each other and together they are substantially perpendicular to word line (WL).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention that the control bit line and the fuse bit line are substantially orthogonal to the buried word line.

Regarding claim 15:  Fig. 10 of Park teaches:  wherein the control bit line (52) and the fuse bit line (81) are substantially parallel to each other.  
	Fig. 10 of Park shows lines 52 and 81 as substantially perpendicular to the plane of the drawing, hence 52 and 81 must be substantially parallel to each other.  See also claim 14 above.  
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention that the control bit line and the fuse bit line are substantially parallel to each other.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.

 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        

/KHAJA AHMAD/Primary Examiner, Art Unit 2813